Citation Nr: 1517758	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for peripheral artery disease. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty from March 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for peripheral artery disease.  The Board notes that a September 2011 rating decision awarded him entitlement to service connection for coronary artery disease, status post coronary artery bypass graft, effective December 27, 1994, under 38 C.F.R. § 3.309(e) and Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989), based on presumed exposure to herbicides during his in-country service in the Republic of Vietnam.  

The Veteran acknowledges that his diagnosed peripheral artery disease is not subject to the presumption as a disease associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  Rather, the Veteran has indicated that his cardiologists and vascular physicians have informed him that people who develop coronary artery disease also develop peripheral artery disease.  Therefore, the Veteran argues that service connection should be granted for peripheral artery disease, as an "adjunct condition" of coronary artery disease.

The Veteran was provided with a VA examination in April 2012, at which time the examiner diagnosed him as having peripheral artery disease.  The examiner opined that the Veteran's peripheral artery disease was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected coronary artery disease.  However, the examiner did not provide an opinion as to whether the Veteran's peripheral artery disease was at least as likely as not (50 percent probability or greater) aggravated beyond its natural progression by the Veteran's service-connected coronary artery disease.  

This opinion does not address whether the Veteran's service-connected disabilities aggravated his peripheral artery disease.  Allen v. Brown, 7 Vet. App. 439 (1995).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the April 2012 opinion is inadequate to determine the issue of aggravation, remand is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Iowa City VA Health Care System in Iowa City, Iowa, and any associated outpatient clinics from January 2013 to the present.  All attempts to obtain these records should be documented.

2. Obtain a medical opinion from an appropriate VA examiner that has not yet reviewed the Veteran's claim.  A copy of the claims file, including this remand, must be provided to the examiner.  If the examiner deems a new examination necessary, one should be scheduled.  After a review of all of the evidence, the examiner is asked to provide the following opinion:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed peripheral artery disease was caused by or otherwise related to service.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed peripheral artery disease was caused or aggravated by any of his service-connected disabilities, to include his service-connected coronary artery disease.

Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.

A complete rationale must be provided for any opinion expressed.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




